Citation Nr: 0943461	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier then May 20, 
2004, for the grant of service connection for diabetes 
mellitus, type 2. 

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus from May 20, 2004 until February 27, 
2008. 

3.  Entitlement to an initial rating excess of 20 percent for 
diabetes mellitus. 

4.  Entitlement to ratings in excess of 10 percent for 
peripheral neuropathy of the left lower extremity and 10 
percent disability rating of the right lower extremity since 
February 28, 2008. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In pertinent part of the November 2005 
decision, the RO granted the Veteran service connection and 
an initial 20 percent disability rating for diabetes 
mellitus, effective May 20, 2004.  The Veteran then filed a 
Notice of Disagreement (NOD) and perfected his appeal in 
regards to the effective date of the grant of service 
connection and for a higher initial rating.   

During the pendency of the appeal, the RO in Roanoke, 
Virginia issued an April 2008 Decision Review Officer (DRO) 
decision that granted the Veteran separate 10 percent 
disability ratings for peripheral neuropathy of the right 
lower extremity and left lower extremity, effective February 
28, 2008.  Inasmuch as higher ratings are available for the 
Veteran's diabetes mellitus and peripheral neuropathy of the 
left lower extremity and of the right lower extremity and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As the claims on appeal involve a request for higher initial 
ratings following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

On the Veteran's July 2007 Substantive Appeal he requested a 
Board hearing. However, a February 2009 Report of Contact 
stated that the Veteran called the RO in order to cancel his 
hearing.  Therefore, the Board finds that the Veteran's 
request for a Board hearing has been withdrawn.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  On May 20, 2005, the Veteran, for the first time, filed a 
claim of service connection for diabetes mellitus, secondary 
to herbicide exposure in Korea during the Vietnam War.

3.  The Veteran was granted service connection for diabetes 
mellitus effective May 20, 2004, one year prior to date of 
claim. 

4.  From May 20, 2004 to February 27, 2008, the Veteran's 
diabetes mellitus was controlled by an oral hypoglycemic 
agent and a restricted diet.  The Veteran was not on insulin 
for his diabetes and his activities were not regulated.

5.   Since February 28, 2008, the Veteran's diabetes mellitus 
is controlled by an oral hypoglycemic agent.  The Veteran is 
not on insulin for his diabetes and his activities are not 
regulated. 

6.  Since February 28, 2008, the Veteran's neuropathy of the 
left lower extremity and of the right lower extremity has 
been moderate and has not been manifested as  
severe incomplete paralysis.  





CONCLUSIONS OF LAW

1.   The requirements for an effective date prior to May 20, 
2004 for a grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 
(2009).

2.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted for the period from May 20, 2004 until February 
27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 (2009).

3.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 
(2009). 

4. Ratings in excess of 10 percent for peripheral neuropathy 
of the left lower extremity and of the right lower extremity 
since February 28, 2008 are not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 
4.119, 4.124a, Diagnostic Code 8522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
June 2005 and February 2008 correspondences. These letters 
detailed the elements of a service connection claim, an 
earlier effective date claim, a higher initial rating claim, 
described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

The Veteran is challenging the initial evaluation and the 
effective date assigned following the grant of service 
connection for diabetes mellitus.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  The Board 
also finds that the February 2008 correspondence notified the 
Veteran of the elements needed to substantiate his claim for 
a higher initial rating and for an earlier effective date. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in August 2005 and February 2008.  The Board 
finds that a new VA examination is not warranted because 
there is no evidence that the Veteran claims that his 
condition is worse than when originally rated and that the 
evidence is too old for an evaluation of his current 
condition.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, the Board finds that the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims on appeal.  

II. Analysis

A.  Earlier Effective Date 

In a correspondence received on May 20, 2005, the Veteran 
requested service connection for diabetes mellitus, secondary 
to herbicide exposure.  The Veteran is in receipt of service 
connection for diabetes mellitus on a presumptive basis 
associated with his presumed in-service exposure to herbicide 
agents, effective May 20, 2004.  See 38 C.F.R. §§ 3.307, 
3.309(e). 

In a July 2007 statement the Veteran asserts that he should 
be granted an effective date for service connection back to 
2001.  The Veteran asserts that it should be to 2001 because 
effective May 8, 2001, diabetes mellitus was added to the 
list of presumptive diseases in connection with herbicide 
exposure is.  He specifically asserts that he was diagnosed 
in 1991 and would have filed for service connection for 
diabetes mellitus earlier if the presumption was afforded 
prior to May 8, 2001, to everyone and not just to Vietnam 
Veterans. 

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2). 
 
Generally, for claims awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, as in this 
case, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 C.F.R. § 3.114(a).  The effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  See Disease Associated with Exposure to Certain 
Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 
8, 2001) (codified at 38 C.F.R. § 3.309(e)); Liesegang v. 
Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).

The Veteran asserts that he is entitled to an earlier 
effective date pursuant to 38 C.F.R. § 3.114(a), under which 
an earlier effective date may be awarded pursuant to a 
"liberalizing" VA law or administrative issue.  The Veteran 
was diagnosed in 1991 but did not file his claim for service 
connection for diabetes mellitus until May 2005, the RO 
granted the Veteran an effective date of May 20, 2004, one 
year prior to the date of claim.  

The relevant statute, 38 U.S.C.A. § 5110(g) provides that 
where compensation is awarded pursuant to an administrative 
issue, the effective date of the award must be fixed "in 
accordance with the facts found," but cannot be earlier than 
the effective date of the issue.  The next and final sentence 
of the statute reads, "In no event shall such award or 
increase be retroactive for more than one year from the date 
of application or the date of administrative determination of 
entitlement, whichever is earlier" (emphasis added).  Thus, 
on its face, the statute absolutely prohibits an award from 
being made retroactive more than a year prior to the date of 
the claim or the administrative determination of entitlement.  
Thus, the effective date of an award could be effective the 
date of a liberalizing VA administrative issue, but only if 
the date of the administrative issue was within a year of 
either the date of the claim or of the administrative 
determination of entitlement.  In this case, the Veteran's 
claim was received on May 20, 2005 and, as demonstrated 
above, the preponderance of the evidence reflects that 
neither a formal nor informal claim for benefits was filed 
prior to that date; the determination of entitlement was the 
November 2005 grant of service connection for diabetes 
mellitus.  These were both many years after the May 2001 date 
of the liberalizing VA administrative issue, and thus the May 
2001 date or the 1991 diagnosis date cannot be the effective 
date of the grant of service connection for diabetes mellitus 
under 38 U.S.C.A. § 5110(g).  The earliest possible effective 
date of the award of service connection for diabetes mellitus 
is therefore May 20, 2004, one year prior to the date of the 
claim, as that date was earlier than the determination of 
entitlement.

Like the statute 38 U.S.C.A. § 5110(g), the regulation 38 
C.F.R. § 3.114, which implemented the statute, states that 
the effective date of an award made pursuant to a VA 
liberalizing issue "shall not be earlier than the effective 
date of the issue itself," thus implying that the effective 
date of the grant of the award could be the same date as the 
date of the liberalizing issue, in this case May 8, 2001.  
However, again like the statute, the subsequent language of 
the regulation clarifies when this can occur.  The only way 
that an effective date of an award can be the same date as 
the effective date of the liberalizing VA administrative 
issue is if the claim is reviewed within a year of the 
effective date of the issue, either at VA or the claimant's 
initiative.  38 C.F.R. § 3.114(a)(1).  If the claim is 
reviewed more than one year after the effective date of the 
issue, either at VA or the claimant's initiative, then 
"benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request."  38 C.F.R. § 
3.114(a)(2),(3).  In this case, as shown above, the Veteran's 
first claim for service connection for diabetes mellitus of 
any kind was made four years after the May 8, 2001, VA 
liberalizing issue; therefore the earliest date that the 
service connection benefits may be authorized under the 
regulation is one year prior to the claim, and that is the 
current May 20, 2004 effective date.

It is also significant that both the statute and regulation 
provide for the assignment of the effective date "in 
accordance with the facts found."  In this case, the key 
factual finding, explained above, is that there was no formal 
or informal claim filed prior to the May 20, 2005 claim; 
therefore, as there was no claim filed within a year after 
the May 8, 2001 VA liberalizing issue, the effective date 
cannot be earlier than one year prior to the date of the 
claim, which is the current May 20, 2004 effective date.

As the above discussion demonstrates, the relevant statute 
and regulation provide that the effective date can only be 
the same date of the liberalizing issue if the claim was 
filed or an administration determination of entitlement was 
made within a year of the liberalizing VA administrative 
issue.  In this case, as found by the Board, the claim was 
filed and the determination of entitlement made many years 
after the liberalizing VA administrative issue.  Therefore, 
the effective date can at the earliest be a year prior to the 
May 20, 2005 claim.

In sum, the Board finds, as did the RO, that the Veteran did 
meet all of the requirements for service connection for 
diabetes mellitus since he was diagnosed in 1991.  However, 
under the statute and regulation he is entitled to the May 8, 
2001 liberalizing issue effective date only if he filed a 
claim within a year of that date. As  the facts found by the 
Board are that he did not file such a claim, the earliest 
effective date that he can receive is one year prior to his 
claim, May 20, 2004.  As this is the effective date that the 
Veteran is currently receiving, an earlier effective date 
pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

B.  Service-connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The November 2005 RO rating decision granted the Veteran 
service connection and an initial 20 percent disability 
rating for his diabetes mellitus.  During the pendency of the 
appeal the April 2008 DRO decision continued the Veteran's 20 
percent disability rating for his diabetes mellitus but 
granted the Veteran separate 10 percent disability ratings 
for his peripheral neuropathy of the left lower extremity and 
of the right lower extremity.  The Veteran's diabetes 
mellitus was rated under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diabetes mellitus that is manageable 
by restricted diet only is rated 10 percent disabling.  A 20 
percent evaluation is assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.   A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  

Prior to February 28, 2008

The Board finds that from May 20, 2004, until February 28, 
2008, the Veteran has not been required to regulate his 
activities in order to control his diabetes or to take 
insulin.  "Regulation of activities" is defined under 
Diagnostic Code 7913 as: avoidance of strenuous occupational 
and recreational activities".  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  At the Veteran's August 2005 VA 
examination it was noted that he was on oral medication.  It 
was also specifically noted that he had no regulation or 
restriction of activities and that he was able to engage in 
strenuous activities.  At no point throughout the pendency of 
this appeal has the Veteran asserted that he was required to 
regulate his activities.  The Board finds the weight of the 
evidence, including the examination and progress reports, 
clearly indicates that the Veteran did not have to regulate 
his activities for the period of May 20, 2004 until February 
27, 2008.

The Board also finds that the preponderance of the evidence 
is against separate disability ratings for any disability 
associated with his diabetes mellitus for the period of May 
20, 2004 to February 27, 2008.  Note (1) to Diagnostic Code 
7913 provides that compensable complications of diabetes are 
to be rated separately unless they are part of the criteria 
used to support a 100 percent rating (under Diagnostic Code 
7913) and noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  A careful 
review of the Veteran's August 2005 VA examination revealed 
that he did not have a diagnosis of peripheral neuropathy 
secondary to his diabetes mellitus.  Therefore, for the 
period of May 20, 2004 to February 27, 2008 the Board finds 
that there are no complications of diabetes mellitus that 
need to be rated separately. 

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the Veteran's diabetes.  That 
provision provides that, in exceptional circumstances, where 
the scheduler evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the scheduler criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular scheduler standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein. What the 
Veteran has not shown in this case is that his service- 
connected diabetes has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  At the August 2005 VA examination the 
Veteran reported that he owned his own company but had 
increased difficulty due to the amount of responsibility.  
Even though the Veteran has reported increased difficulty the 
Board foes not find that his diabetes mellitus caused marked 
interference with his employment.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
service-connected diabetes.

In sum, the Board finds that from May 20, 2004 to February 
27, 2008, the Veteran's service-connected diabetes mellitus 
was manifested by a restricted diet; however, there is no 
medical evidence that he required insulin and had regulation 
of activities.  In addition, there was also no evidence that 
he had any compensable complications of his diabetes mellitus 
that warranted separate disability ratings.  Therefore, the 
Board finds that from  May 20, 2004 to February 27, 2008, an 
initial rating in excess of 20 percent is not warranted.  
 
Since February 28, 2008

As noted above, the April 2008 DRO decision continued the 
Veteran's 20 percent disability rating for his diabetes 
mellitus and granted service connection for peripheral 
neuropathy of the left lower extremity and of the right lower 
extremity secondary to his service-connected diabetes 
mellitus effective February 28, 2008, the date of his VA 
examination.  

As also noted above in order for the Veteran to have a higher 
rating then 20 percent for his diabetes mellitus he must 
require insulin, restricted diet, and regulation of 
activities.  Though the Veteran is on a restricted diet there 
is no evidence that shows he is required to take insulin or 
regulate his activities.  The February 2008 VA examination 
report noted that he was still on oral medication but might 
go on insulin soon.  It also noted that he had no regulation 
or restriction of activities.  Therefore, he does not warrant 
an initial rating in excess of 20 percent for his diabetes 
mellitus.  

In accordance with Note 1 to Diagnostic Code 7913 the Veteran 
was granted separate disability ratings for the complication 
of peripheral neuropathy for his left lower extremity and for 
his right lower extremity.   The Veteran was granted separate 
10 percent disability ratings under 38 C.F.R. § 4.124a, 
Diagnostic Code 8522, which provides ratings for paralysis of 
the musculocutaneous (superficial peroneal) nerve.  After a 
careful review of the medical evidence the Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the peripheral neuropathy 
of the left lower extremity and 10 percent for the peripheral 
neuropathy of the right lower extremity. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8522 provides that 
mild incomplete paralysis is rated noncompensably (0 percent) 
disabling; moderate incomplete paralysis is rated 10 percent 
disabling; and severe incomplete paralysis is rated 20 
percent disabling.  Complete paralysis of the 
musculocutaneous (superficial peroneal) nerve, eversion of 
foot weakened, is rated 30 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board finds that there is no medical evidence that the 
Veteran's peripheral neuropathy of the left lower extremity 
or the right lower extremity is manifested by severe 
incomplete paralysis.  The February 2008 VA examination found 
that the peripheral neuropathy was moderate in severity and 
lasted for a few hours.  In addition, the symptoms were 
intermittent and there were no particular precipitating 
alleviating factors.  The frequency varied but was about once 
every day or so.  Since the VA examiner found that the 
Veteran's neuropathy was of moderate severity and the Veteran 
has not submitted any medical evidence that it was of severe 
incomplete paralysis the Board finds that higher ratings in 
excess of 10 percent for the peripheral neuropathy of the 
left lower extremity and of the right  lower extremity must 
be denied.  

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the Veteran's diabetes mellitus 
or peripheral neuropathy of the left lower extremity and of 
the right lower extremity.  As noted above, if the Veteran's 
required frequent periods of hospitalization or caused marked 
interference with his employment rendering the rating 
schedule impractical then an extraschedular rating may be 
applied.  However, the February 2008 VA examination 
specifically noted that the Veteran worked full time and lost 
1 week in the past 12 months for just not feeling well.  It 
was also specifically noted that his neuropathy had no effect 
on his occupation or daily activities.  Accordingly, the 
Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected diabetes.

In sum, the Board finds that since February 28, 2008, the 
Veteran's service-connected diabetes mellitus has not 
required insulin and a regulation of activities and 
therefore, an initial rating in excess of 20 percent is 
denied.  In addition, there was also no evidence that his 
peripheral neuropathy of the left lower extremity and of the 
right lower extremity was manifested by severe incomplete 
paralysis.  Therefore, the Board finds that since February 
28, 2008, an initial rating in excess of 20 percent for the 
diabetes mellitus and separate 10 percent disability ratings 
for the peripheral neuropathy of the left lower extremity and 
of the right lower extremity is not warranted.  


ORDER

An effective date earlier then May 20, 2004, for the grant of 
service connection for diabetes mellitus is denied. 

From May 20, 2004 until February 27, 2008, an initial rating 
in excess of 20 percent for diabetes mellitus is denied. 

Since February 28, 2008 an initial rating excess of 20 
percent for diabetes mellitus is denied.
 
Ratings in excess of 10 percent for peripheral neuropathy of 
the left lower extremity and a 10 percent disability rating 
of the right lower extremity are denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


